Case 4:18-cv-00476-ALM Document 67 Filed 05/20/20 Page 1 of 4 PageID #: 1571



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

INNOVATION SCIENCES, LLC,
          Plaintiff,                                     Civil Action No.4:18-cv-00476-ALM
     v.                                                  Consolidated Lead Case

HTC CORPORATION,
          Defendant
INNOVATION SCIENCES, LLC,
          Plaintiff,
     v.                                                  Civil Action No.4:19-cv-00752-ALM
                                                         Member Case
HTC CORPORATION,
          Defendant
HTC CORPORATION,
HTC AMERICA, INC.,
          Plaintiffs                                     Civil Action No.4:20-cv-00180-ALM
                                                         Member Case
        v.

INNOVATION SCIENCES, LLC,
          Defendant


              OPPOSED MOTION OF INNOVATION SCIENCE, LLC TO
             EXTEND TIME TO SERVE RULE 3-1 AND 3-2 DISCLOSURES

       Plaintiff Innovation Sciences, LLC (“Innovation”) respectfully requests an extension of

two weeks to serve its Rule 3-1 and 3-2 disclosures in HTC II (the 752 action) and HTC III (the

180 action). HTC Corporation and HTC America, Inc. have advised that they oppose the

requested extension. Innovation previously served its infringement contentions in HTC I (the

476 action) and the timing as to those contentions are not at issue in this motion.

       On March 12, 2020, the parties filed their Scheduling Conference Report with a proposed

Case Schedule. [Doc. 19-1 in the 752 action]. That proposed schedule set May 21, 2020 as the

date by which Innovation was to serve its Rule 3-1 and 3-2 disclosures. On December 30, 2019,



                                                 1
Case 4:18-cv-00476-ALM Document 67 Filed 05/20/20 Page 2 of 4 PageID #: 1572



HTC had filed a motion to dismiss the 752 action. As a result, no action was taken on the

parties’ March 12 joint proposed schedule until May 11, 2020. On that day, this Court denied

HTC’s motion to dismiss and entered the schedule the parties had proposed on March 12. As

noted above, that schedule sets Innovation’s Rule 3-1 and 3-2 disclosure due date for 10 days

later – May 21, 2020.

       As this Court is aware, an investigation against HTC is proceeding in parallel at the

International Trade Commission (“ITC”). Under the schedule entered in that proceeding,

Innovation is working on responses to three motion for summary disposition (the ITC equivalent

of a motion for summary judgment) all due on May 21, 2020, the same day as Innovation’s Rule

3-1 and 3-2 disclosures in this case. The hearing in the ITC investigation (the ITC equivalent of

a trial) is set for July 29 through August 4, 2020.

       The combination of the ITC responses and the suddenness of the 10 day turn around for

the Rule 3-1 and 3-2 disclosures here put Innovation in a scheduling jam. Accordingly, on May

18, 2020, Innovation asked HTC to agree to the requested two-week extension, offering to

extend HTC’s corresponding disclosure of invalidity contentions due date by the same amount.

HTC refused that request on May 19, 2020, prompting Innovation to file the present motion as

opposed.

       Accordingly, Innovation respectfully requests and two-week extension of time to serve its

Rule 3-1 and 3-2 disclosures in the 752 and 180 actions up to and including June 4, 2020. A

proposed order is attached.




                                                  2
Case 4:18-cv-00476-ALM Document 67 Filed 05/20/20 Page 3 of 4 PageID #: 1573




Dated: May 20, 2020                Respectfully submitted,


                                   /s/ Donald L. Jackson
                                   Donald L. Jackson
                                   VA Bar No. 42,882 (Admitted E.D. Tex.)
                                   James D. Berquist
                                   VA Bar No. 42,150 (Admitted E.D. Tex.)
                                   Gregory A. Krauss
                                   VA Bar No. 84839 (Admitted E.D. Tex.)
                                   Alan A. Wright
                                   VA Bar No. 46506 (Admitted E.D. Tex.)
                                   DAVIDSON BERQUIST JACKSON &
                                   GOWDEY, LLP
                                   8300 Greensboro Dr., Suite 500
                                   McLean, Virginia 22102
                                   Tel.: (571) 765-7700
                                   Fax: (571) 765-7200
                                   djackson@davidsonberquist.com
                                   jay.berquist@davidsonberquist.com
                                   gkrauss@davidsonberquist.com
                                   awright@davidsonberquist.com

                                   Roger D. Sanders
                                   J. Michael Young
                                   SANDERS, MOTLEY, YOUNG, AND
                                   GALLARDO, PLLC
                                   111 S. Travis Street
                                   Sherman, Texas 75090
                                   Tel.: (903) 892-9133
                                   Fax: (903) 892-4302
                                   rsanders@somlaw.net
                                   myoung@somlaw.net
                                   Attorneys for Plaintiff Innovation Sciences, LLC




                                      3
 Case 4:18-cv-00476-ALM Document 67 Filed 05/20/20 Page 4 of 4 PageID #: 1574




                                CERTIFICATE OF CONFERENCE

       On May 18, 2020, counsel for Innovation asked HTC if it would oppose the present motion

for a two-week extension for Innovation’s infringement contentions and offered to agree to the

same extension for HTC’s invalidity contentions. HTC’s counsel refused to agree to that extension

on May 19, 2020. On May 20, 2020, Innovation’s counsel offered to discuss this issue further if

HTC’s counsel felt it necessary. HTC’s counsel did not respond requesting a telephone call before

the present motion was filed.



DATED: May 20, 2020                                   /s/ Donald L. Jackson
                                                      Donald L. Jackson




                                  CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was filed on May 20, 2020 using the

Court’s CM/ECF system which will electronically serve all counsel who have consented to

electronic service in compliance with Local Rule CV-5(a)(7)(D). Pursuant to Fed. R. Civ. P. 5(d)
and Local Rule CV- 5, any counsel of record who have not consented to electronic service were

served with a true and correct copy of the foregoing by regular first class mail.



DATED: May 20, 2020                                   /s/ Donald L. Jackson
                                                      Donald L. Jackson




                                                  4
